Citation Nr: 1516912	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  07-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

What evaluation is warranted for a left knee disability, status post total replacement, from December 1, 2012?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1980 and from January 1983 to July 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted entitlement to service connection for left knee arthritis and assigned a 10 percent rating, effective August 1, 2005.  The Veteran appealed the assigned rating.  

On October 18, 2011, the Veteran underwent total left knee replacement surgery and pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, was granted a 100 percent rating for the year following this surgery.  This rating was reduced to 30 percent effective December 1, 2012.  

In March 2012, the Veteran testified before the undersigned.  In June 2012, the Board, in pertinent part, denied entitlement to higher initial rating for left knee arthritis from August 1, 2005 to October 17, 2011, and remanded the question of entitlement to a rating higher than 30 percent from December 1, 2012.  After remanding the case for further development, the Board denied the claim at issue in November 2013.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a joint motion for remand.  The Board remanded the claim in September 2014 for development consistent with the Court's order.  The directives of this remand were not fulfilled and therefore the Board must remand once more.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board must remand because directives from previous remands were not fulfilled.  To avoid prejudice to the Veteran, the Board must return the issue to the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

In the September 2014 remand, the Board instructed the RO to clarify the Veteran's residual symptoms and describe the current manifestation of his disability.  This was completed.  The Board also instructed that the "August 2013 examiner must explain the rationale behind the statement that the appellant has '[i]ntermediate degrees of residual weakness, pain or limitation of motion.'"  This was not completed.  

Furthermore, in his December 2014 opinion, the examiner referenced a November 2014 VA medical record which is not located in the electronic claims file.  This and any other outstanding VA records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain ALL relevant VA treatment records, particularly the November 2014 outpatient record.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  Thereafter, the December 2014 VA examiner must prepare an addendum addressing the rationale behind his August 2013 statement that the Veteran's left knee in August 2013 had '[i]ntermediate degrees of residual weakness, pain or limitation of motion.'  That is, what evidence was present in August 2013 supported that finding.  The examiner must also address how the appellant's residuals of a total left knee replacement manifested themselves in August 2013.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




